Case 2:20-cr-00095-RJC Document 18 Filed 05/20/20 Page 1 of 3

 

IN THE UNITED STATES DISTRICT COURT F hl L E D
FOR THE WESTERN DISTRICT OF PENNYSLVANIA
. MAY 20 2020
UNITED STATES OF AMERICA ~ CLERK U.S. DISTRICT COURT
to . WEST. DIST. OF PENNSYLVANIA
v. Criminal No. wv) gq oe
oF feE-9FD
| a (18 U.S.C. §§ 2251(a) and (e) and 2,
REBECCA OWENS and 2252(a)(2) and (b)(1))
[UNDER SEAL]
INDICTMENT
COUNT ONE
The grand jury charges:

From on or about May 17, 2019, to on or about May 18, 2019, in the Western
District of Pennsylvania, the defendant, REBECCA OWENS, aided and abetted by another person
~ known to the grand jury as MK., attempted to and did employ, use, persuade, induce, entice, and
coerce Minor A, a female child victim, to engage in sexually explicit conduct for the purpose of
producing visual depictions of such conduct: to wit, image files depicting Minor A engaged in
sexually explicit conduct, as those terms are defined in Title 18, United States Code, Section 2256,
which visual depictions were produced. using materials that had been mailed, shipped and
transported in and affecting interstate and foreign commerce by any means.

In violation of Title 18, United States Code, Sections 2251(a) and (e), and 2.
Case 2:20-cr-00095-RJC’ Document 18 Filed 05/20/20 Page 2 of 3

COUNT TWO
The grand jury further charges:

- From on.or about May 17, 2019, to on or about May 18, 2019, in the Western
District of Pennsylvania, the defendant, REBECCA OWENS, did knowingly distribute any visual
depiction, namely images in computer graphic and digital files, the production of which involved
the use of a minor engaging in sexually explicit conduct, as those terms are defined in Title 18,
United States Code, Section 2256, and which depicted a minor engaging in sexually explicit
conduct, to an individual known to the grand jury as M.K., using any means and facility of
interstate and foreign commerce and such visual depictions had been transported in or affecting

interstate and foreign commerce, by any means including by computer and the internet.

In violation of Title 18, United States Code, Section 2252(a)(2) and 2252(b)(1).
Case 2:20-cr-00095-RJC Document 18 _ Filed 05/20/20 Page 3 of 3

FORFEITURE ALLEGATION
Pursuant to Federal Rule of Criminal Procedure 32.2, notice is hereby given to defendant
REBECCA, OWENS that in the event that defendant OWENS is convicted of any of Counts One
through Two of this Indictment, defendant OWENS shall forfeit to the United States, pursuant to
Title 18, United States Code, Section 2253(a)(3) all property, real or personal, used or intended to
be used to commit or.to promote the commission of the offenses of conviction or any property.

traceable to such property.

A True Bill,
f bh. ont, Udir~*

 

| (oor

SCOTT W.BRADY
United States Attorney

PA ID No. 88352
